UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2689



ROBERT V. MCLEMORE,

                                            Plaintiff - Appellant,

          and


BOB MCLEMORE AND COMPANY, INCORPORATED; AFF
INCORPORATED,

                                                       Plaintiffs,

          versus


BRANCH BANKING & TRUST COMPANY; HFNC FINANCIAL
CORPORATION; HOME FEDERAL SAVINGS AND LOAN
ASSOCIATION OF CHARLOTTE,

                                           Defendants - Appellees.




                            No. 99-1453



ROBERT V. MCLEMORE,

                                            Plaintiff - Appellant,

          and
BOB MCLEMORE AND COMPANY, INCORPORATED; AFF
INCORPORATED,

                                                         Plaintiffs,


          versus


BRANCH BANKING & TRUST COMPANY; HFNC FINANCIAL
CORPORATION; HOME FEDERAL SAVINGS AND LOAN
ASSOCIATION OF CHARLOTTE,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Lacy H. Thornburg, District
Judge. (CA-97-396-3, BK-94-30421, AP-94-3108)


Submitted:   February 22, 2000            Decided:     March 6, 2000


Before MURNAGHAN, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert V. McLemore, Appellant Pro Se. Robert Hugh Pryor, Karen K.
Wolter, SMITH, HELMS, MULLISS & MOORE, L.L.P., Charlotte, North
Carolina; Robert C. Stephens, Zipporah Basile Edwards, HORACK,
TALLEY, PHARR & LOWNDES, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Robert V. McLemore appeals a district court order granting

Defendants’ motion to dismiss on the grounds of res judicata and

collateral estoppel, and a subsequent order imposing sanctions on

Plaintiffs’ attorneys and prohibiting McLemore from filing any

action or proceeding in district court arising from the same facts

involved in the underlying proceeding. We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

McLemore v. Branch Banking Trust, Nos. CA-97-396-3; BK-94-30421;

AP-94-3108 (W.D.N.C. Sept. 30, 1998; Feb. 26, 1999).*    To the ex-

tent that McLemore challenges the district court’s imposition of

sanctions on Plaintiffs’ attorneys, we find that he lacks standing

on appeal.    See Miltier v. Downes, 935 F.2d 660, 663 n.1 (4th Cir.

1991) (noting that only plaintiff’s counsel, the party adversely

affected by court’s ruling, entitled to bring appeal). We dispense

with oral argument because the facts and legal contentions are




     *
       Although the district court’s orders are marked as “filed”
on September 24, 1998, and February 25, 1999, the district court’s
records show that they were entered on the docket sheet on
September 30, 1998, and February 26, 1999, respectively. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the dates that the orders were entered on the docket sheet that
we take as the effective dates of the district court’s decisions.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                4